Exhibit 10.1

EXECUTION COPY

PURCHASE AGREEMENT

PURCHASE AGREEMENT (the “Agreement”), dated as of October 11, 2011, by and
between MARINA BIOTECH, INC., a Delaware corporation (the “Company”), and
LINCOLN PARK CAPITAL FUND, LLC, an Illinois limited liability company (the
“Investor”).

WHEREAS:

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to buy
from the Company, up to Fifteen Million Dollars ($15,000,000) of the Company’s
common stock, $.006 par value per share (the “Common Stock”). The shares of
Common Stock to be purchased hereunder are referred to herein as the “Purchase
Shares.”

NOW THEREFORE, the Company and the Investor hereby agree as follows:

 

  1. CERTAIN DEFINITIONS.

For purposes of this Agreement, the following terms shall have the following
meanings:

(a) “Accelerated Purchase Notice” shall mean an irrevocable written notice from
the Company to the Investor directing the Investor to buy such Accelerated
Purchase Amount in Purchase Shares as specified by the Company therein on the
Purchase Date.

(b) “Available Amount” means initially Fifteen Million Dollars ($15,000,000) in
the aggregate which amount shall be reduced by the Purchase Amount each time the
Investor purchases shares of Common Stock pursuant to Section 2 hereof.

(c) “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state
law for the relief of debtors.

(d) “Business Day” means any day on which the Principal Market is open for
trading including any day on which the Principal Market is open for trading for
a period of time less than the customary time.

(e) “Closing Sale Price” means, for any security as of any date, the last
closing sale price for such security on the Principal Market as reported by the
Principal Market, or, if the Principal Market is not the principal securities
exchange or trading market for such security, the last closing sale price of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by the Principal Market.

(f) “Confidential Information” means any information disclosed by either party
to the other party, either directly or indirectly, in writing, orally or by
inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
“Confidential,” “Proprietary” or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which
(i) was publicly known and made generally available in the public domain prior
to the time of disclosure by the disclosing party; (ii) becomes publicly known
and



--------------------------------------------------------------------------------

made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party at the time of disclosure by
the disclosing party as shown by the receiving party’s files and records
immediately prior to the time of disclosure; (iv) is obtained by the receiving
party from a third party without a breach of such third party’s obligations of
confidentiality; (v) is independently developed by the receiving party without
use of or reference to the disclosing party’s Confidential Information, as shown
by documents and other competent evidence in the receiving party’s possession;
or (vi) is required by law to be disclosed by the receiving party, provided that
the receiving party gives the disclosing party prompt written notice of such
requirement prior to such disclosure and assistance in obtaining an order
protecting the information from public disclosure.

(g) “Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

(h) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(i) “Expense Shares” means 50,000 shares of duly authorized, validly issued,
fully paid and nonassessable shares of Common Stock, which the Company
heretofore has caused its transfer agent to issue and deliver to the Investor.

(j) “Maturity Date” means the date that is 600 Business Days (30 Monthly
Periods) from the Commencement Date.

(k) “Monthly Period” means each successive 20 Business Day period commencing
with the Commencement Date.

(l) “Person” means an individual or entity including but not limited to any
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

(m) “Principal Market” means the NASDAQ Global Market; provided however, that in
the event the Company’s Common Stock is ever listed or traded on the NASDAQ
Capital Market, the NASDAQ Global Select Market, the New York Stock Exchange,
the NYSE Amex, or the OTC Bulletin Board (it being understood that as used
herein “OTC Bulletin Board” shall also mean any successor or comparable market
quotation system or exchange to the OTC Bulletin Board such as the OTCQB
operated by the OTC Markets Group, Inc.), then the “Principal Market” shall mean
such other market or exchange on which the Company’s Common Stock is then listed
or traded.

(n) “Purchase Amount” means, with respect to any particular purchase made
hereunder, the number of shares to be purchased by the Investor pursuant to
Section 2 hereof multiplied by the Purchase Price.

(o) “Purchase Date” means with respect to any particular purchase made
hereunder, the Business Day on which the Investor receives by 10:00 a.m. eastern
time of such Business Day a valid Purchase Notice or Accelerated Purchase Notice
that the Investor is to buy Purchase Shares pursuant to Section 2 hereof.

(p) “Purchase Price” means the lower of the (A) the lowest Sale Price of the
Common Stock on the Purchase Date and (B) the arithmetic average of the three
(3) lowest Closing Sale Prices for the Common Stock during the twelve
(12) consecutive Business Days ending on the Business Day immediately preceding
such Purchase Date (to be appropriately adjusted for any reorganization,

 

-2-



--------------------------------------------------------------------------------

recapitalization, non-cash dividend, stock split or other similar transaction),
which number shall be rounded to the nearest one-tenth (1/10) of a cent.

(q) “Purchase Notice” shall mean a written notice from the Company to the
Investor directing the Investor to buy such Purchase Amount in Purchase Shares
as specified by the Company therein on the Purchase Date.

(r) “Sale Price” means any sale price for the shares of Common Stock on the
Principal Market as reported by the Principal Market.

(s) “SEC” means the United States Securities and Exchange Commission.

(t) “Securities Act” means the Securities Act of 1933, as amended.

(u) “Signing Price” means $0.169, representing the book value per share of
Common Stock as of October 10, 2011, calculated in accordance with the rules of
the NASDAQ Stock Market.

(v) “Transfer Agent” means the transfer agent of the Company as set forth in
Section 11(f) hereof or such other person who is then serving as the transfer
agent for the Company in respect of the Common Stock.

 

  2. PURCHASE OF COMMON STOCK.

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to
purchase from the Company, Purchase Shares as follows:

(a) Purchases. Within one (1) Business Day following the satisfaction of the
conditions (the “Commencement”) as set forth in Sections 7 and 8 below (the date
of satisfaction of such conditions, the “Commencement Date”), the Company shall
have the right but not the obligation on each Business Day during the term of
this Agreement to direct the Investor by its delivery to the Investor of a
Purchase Notice from time to time to buy up to 300,000 shares of common stock
(each such purchase a “Regular Purchase” and each such shares “Purchase Shares”)
at the Purchase Price on the Purchase Date. The Regular Purchase may be
increased to up to 400,000 Purchase Shares per Purchase Notice (each such
purchase a (“Tier 1 Purchase”) if the Closing Sale Price of the Common Stock is
not below $0.30 (subject to equitable adjustment for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction)
(the “Tier 1 Threshold”) on the Purchase Date. The Regular Purchase may be
increased to up to 500,000 Purchase Shares per Purchase Notice (each such
purchase a (“Tier 2 Purchase”) if the Closing Sale Price of the Common Stock is
not below $0.40 (subject to equitable adjustment for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction)
(the “Tier 2 Threshold”) on the Purchase Date. With respect to each such Regular
Purchase, Tier 1 Purchase and Tier 2 Purchase, as applicable, the Company must
deliver the Purchase Shares before 1:00 p.m. eastern time on the Business Day
following the Purchase Date. If on any Purchase Date the Closing Sale Price of
the Common Stock is (w) for a Tier 1 Purchase, below the Tier 1 Threshold or
(x) for a Tier 2 Purchase, below the Tier 2 Threshold, then the number of
Purchase Shares shall automatically be reduced to (y) a Regular Purchase in the
case of a Purchase Notice delivered for a Tier 1 Purchase and (z) a Tier 1
Purchase in the case of Purchase Notice delivered for a Tier 2 Purchase. The
Company may deliver a Purchase Notice to the Investor each Business day during
the term of this Agreement.

 

-3-



--------------------------------------------------------------------------------

(b) Accelerated Purchases. At any time after the Commencement Date, the Company
shall also have the right to direct the Investor to buy up to 400,000 Purchase
Shares (each such purchase an “Accelerated Purchase” and the amount so purchased
the “Accelerated Purchase Amount”) per Accelerated Purchase Notice at the
Accelerated Purchase Price on the Purchase Date by delivering to the Investor
Accelerated Purchase Notices provided that the Closing Sale Price of the Common
Stock must not be below $.10 (subject to equitable adjustment for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction) on the Purchase Date (the “Accelerated Purchase Threshold
Price”). As used herein, the term “Accelerated Purchase Price” shall mean the
lesser of (i) the lowest Sale Price of the Common Stock on the Purchase Date or
(ii) the lowest Purchase Price during the previous ten (10) Business Days prior
to the date that the valid Accelerated Purchase Notice was received by the
Investor. However, if on any Purchase Date the Closing Sale Price of the Common
Stock is below the Accelerated Purchase Threshold Price, such Accelerated
Purchase shall be void and the Investor’s obligations to buy Purchase Shares in
respect of that Accelerated Purchase Notice shall be terminated. Thereafter, the
Company shall again have the right to submit an Accelerated Purchase Notice as
set forth herein by delivery of a new Accelerated Purchase Notice only if the
Closing Sale Price of the Common Stock is at or above the Accelerated Purchase
Threshold Price on the date of the delivery of the Accelerated Purchase Notice.
The Company may deliver multiple Accelerated Purchase Notices to the Investor so
long as at least two (2) Business Days have passed since the most recent
Accelerated Purchase was completed.

(c) Payment for Purchase Shares. The Investor shall pay to the Company an amount
equal to the Purchase Amount with respect to such Purchase Shares as full
payment for such Purchase Shares via wire transfer of immediately available
funds on the same Business Day that the Investor receives such Purchase Shares
if they are received by the Investor before 1:00 p.m. eastern time or if
received by the Investor after 1:00 p.m. eastern time, the next Business Day.
The Company shall not issue any fraction of a share of Common Stock upon any
purchase. If the issuance would result in the issuance of a fraction of a share
of Common Stock, the Company shall round such fraction of a share of Common
Stock up or down to the nearest whole share. All payments made under this
Agreement shall be made in lawful money of the United States of America or wire
transfer of immediately available funds to such account as the Company may from
time to time designate by written notice in accordance with the provisions of
this Agreement. Whenever any amount expressed to be due by the terms of this
Agreement is due on any day that is not a Business Day, the same shall instead
be due on the next succeeding day that is a Business Day.

(d) Compliance with Rules of Principal Market.

(i) Exchange Cap. Subject to Section 2(d)(ii) below, the Company shall not issue
or sell any Purchase Shares or Commitment Shares pursuant to this Agreement, and
the Investor shall not purchase or acquire any Purchase Shares or Commitment
Shares pursuant to this Agreement, to the extent that after giving effect
thereto, the aggregate number of Purchase Shares and Commitment Shares issued
pursuant to this Agreement, together with all Expense Shares issued prior to the
date of this Agreement, would exceed 17,779,127 shares of Common Stock (19.99%
of the 88,940,105 outstanding shares of Common Stock on the date of this
Agreement) (the “Exchange Cap”), unless and until the Company elects to solicit
shareholder approval of the transactions contemplated by this Agreement and the
shareholders of the Company have in fact approved the transactions contemplated
by this Agreement in accordance with the applicable rules and regulations of the
Principal Market, the NASDAQ Stock Market, and the Certificate of Incorporation
and By-laws of the Company. For the avoidance of doubt, the Company may, but
shall be under no obligation to, request its shareholders to approve the
transactions contemplated by this Agreement; provided, that if shareholder
approval is not obtained in accordance with this Section 2(d)(i), the Exchange
Cap shall be applicable for all purposes of this Agreement and the

 

-4-



--------------------------------------------------------------------------------

transactions contemplated hereby at all times during the term of this Agreement
(except as set forth in Section 2(d)(ii) below).

(ii) At-Market Transaction. Notwithstanding Section 2(d)(i) above, the Exchange
Cap shall not be applicable for any purposes of this Agreement and the
transactions contemplated hereby, solely to the extent that (and only for so
long as) the Average Price shall equal or exceed the Base Price (it being hereby
acknowledged and agreed that the Exchange Cap shall be applicable for all
purposes of this Agreement and the transactions contemplated hereby at all other
times during the term of this Agreement, unless the shareholder approval
referred to in Section 2(d)(i) is obtained). “Average Price” means a price per
Purchase Share (rounded to the nearest tenth of a cent) equal to the quotient
obtained by dividing (i) the aggregate gross Purchase Price paid by the Investor
for all Purchase Shares purchased pursuant to this Agreement, by (ii) the
aggregate number of Purchase Shares issued pursuant to this Agreement. “Base
Price” means a price per Purchase Share equal to the sum of (i) the Signing
Price and (ii) $0.056, (subject to adjustment for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction that occurs on or after the date of this Agreement). The
Company hereby represents and warrants to the Investor that the Signing Price is
greater than the consolidated closing bid price of the Common Stock as reported
on the NASDAQ Stock Market immediately preceding the execution of this
Agreement.

(iii) General. The Company shall not issue any Purchase Shares or Commitment
Shares pursuant to this Agreement if such issuance (taking into account the
issuance of all Expense Shares prior to the date of this Agreement) would
reasonably be expected to result in a breach of the Company’s obligations under
the rules and regulations of the Principal Market. The provisions of this
Section 2(c) shall be implemented in a manner otherwise than in strict
conformity with the terms hereof only if necessary to ensure compliance with the
rules and regulations of the Principal Market.

(e) Beneficial Ownership Limitation. Notwithstanding anything to the contrary
contained in this Agreement, the Company shall not issue or sell, and the
Investor shall not purchase or acquire, any shares of Common Stock under this
Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder), would
result in the beneficial ownership by the Investor and its affiliates of more
than 9.99% of the then issued and outstanding shares of Common Stock (the
“Beneficial Ownership Limitation”). Upon the written or oral request of the
Investor, the Company shall confirm orally or in writing to the Investor within
two (2) Business Days of such request the number of shares of Common Stock then
outstanding. The Investor and the Company shall each cooperate in good faith in
the determinations required hereby and the application hereof.

(f) Purchase Price Floor. The Company and the Investor shall not effect any
sales and purchases under this Agreement on any Purchase Date where the Purchase
Price for any purchases of Purchase Shares would be less than the Floor Price.
“Floor Price” means $.10, which shall be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction.

 

  3. INVESTOR’S REPRESENTATIONS AND WARRANTIES.

The Investor represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:

(a) Investment Purpose. The Investor is acquiring the Expense Shares, the
Commitment Shares and the Purchase Shares (collectively, the “Securities”) as
principal for its own account, for

 

-5-



--------------------------------------------------------------------------------

investment purposes, and not with a view to or for distributing or reselling
such Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting the Investor’s right to sell the
Securities at any time pursuant to the registration statement described herein
or otherwise in compliance with applicable federal and state securities laws and
with respect to the Commitment Shares, subject to Section 5(e) hereof). The
Investor is acquiring the Securities hereunder in the ordinary course of its
business.

(b) Accredited Investor Status. The Investor is an “accredited investor” as that
term is defined in Rule 501(a)(3) of Regulation D.

(c) Reliance on Exemptions. The Investor understands that the Securities may be
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Investor’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Investor to acquire
the Securities.

(d) Information. The Investor has been furnished with all materials relating to
the business, finances and operations of the Company and materials relating to
the offer and sales of the Securities that have been reasonably requested by the
Investor, including, without limitation, the SEC Documents (as hereinafter
defined). The Investor understands that its investment in the Securities
involves a high degree of risk. The Investor (i) is able to bear the economic
risk of an investment in the Securities including a total loss of its investment
with respect to the Securities, (ii) has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the proposed investment in the Securities and (iii) has had an
opportunity to ask questions of and receive answers from the officers of the
Company concerning the financial condition and business of the Company and
others matters related to an investment in the Securities. Neither such
inquiries nor any other due diligence investigations conducted by the Investor
or its representatives shall modify, amend or affect the Investor’s right to
rely on the Company’s representations and warranties contained in Section 4
below. The Investor has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities and is not relying on the Company or its advisors
with respect thereto.

(e) No Governmental Review. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

(f) Transfer or Sale. The Investor understands that except as provided in the
Registration Rights Agreement (as hereinafter defined) (i) the Securities have
not been and are not being registered under the Securities Act or any state
securities laws, (ii)the Securities may not be offered for sale, sold, assigned
or transferred unless (A) registered pursuant to the Securities Act or (B) an
exemption exists permitting such Securities to be sold, assigned or transferred
without such registration; (iii) any sale of the Securities made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144 and further,
if Rule 144 is not applicable, any resale of the Securities under circumstances
in which the Investor (or the person through whom the sale is made) may be
deemed to be an underwriter (as that term is defined in the Securities Act) may
require compliance with some other exemption under the Securities Act or the
rules and regulations of the SEC thereunder.

 

-6-



--------------------------------------------------------------------------------

(g) Validity; Enforcement. Each of this Agreement, the Registration Rights
Agreement and each other Transaction Document (as hereinafter defined) to which
the Investor is a party has been duly and validly authorized, executed and
delivered on behalf of the Investor and is a valid and binding agreement of the
Investor enforceable against the Investor in accordance with its terms, subject
as to enforceability to general principles of equity and to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

(h) Residency. The Investor is a resident of the State of Illinois.

(i) No Prior Short Selling. The Investor represents and warrants to the Company
that at no time prior to the date of this Agreement has any of the Investor, its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Section 242.200 of Regulation SHO of the Exchange Act) of the Common
Stock or (ii) hedging transaction, which establishes a net short position with
respect to the Common Stock.

 

  4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to the Investor that as of the date hereof
and as of the Commencement Date:

(a) Organization and Qualification. The Company and each of the Subsidiaries
(which for purposes of this Agreement means any entity in which the Company,
directly or indirectly, owns 50% or more of the voting stock or capital stock or
other similar equity interests) is an entity duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. Neither the Company nor any Subsidiary is in violation
or default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification. The Company has no
Subsidiaries except as set forth on Schedule 4(a).

(b) Authorization; Enforcement; Validity. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Registration Rights Agreement and each of the other
agreements entered into by the parties on the Commencement Date and attached
hereto as exhibits to this Agreement (collectively, the “Transaction
Documents”), and to issue the Securities in accordance with the terms hereof and
thereof, (ii) the execution and delivery of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby, including without limitation, the issuance of the Commitment Shares and
the reservation for issuance and the issuance of the Purchase Shares (up to the
Exchange Cap) issuable under this Agreement, have been duly authorized by the
Company’s Board of Directors and no further consent

 

-7-



--------------------------------------------------------------------------------

or authorization is required by the Company, its Board of Directors or its
shareholders, (iii) this Agreement has been, and each other Transaction Document
shall be on the Commencement Date, duly executed and delivered by the Company
and (iv) this Agreement constitutes, and each other Transaction Document upon
its execution on behalf of the Company, shall constitute, the valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by general principles
of equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies. The Board of Directors of the Company has
approved the resolutions (the “Signing Resolutions”) substantially in the form
as set forth as Exhibit C attached hereto to authorize this Agreement and the
transactions contemplated hereby. The Signing Resolutions are valid, in full
force and effect and have not been modified or supplemented in any respect. No
other approvals or consents of the Company’s Board of Directors and/or
shareholders is necessary under applicable laws and the Company’s Certificate of
Incorporation and/or Bylaws to authorize the execution and delivery of this
Agreement or any of the transactions contemplated hereby, including, but not
limited to, the issuance of the Commitment Shares and the issuance of the
Purchase Shares up to the Exchange Cap.

(c) Capitalization. As of the date hereof, the authorized capital stock of the
Company is set forth on Schedule 4(c). Except as disclosed in Schedule 4(c),
(i) no shares of the Company’s capital stock are subject to preemptive rights or
any other similar rights or any liens or encumbrances suffered or permitted by
the Company, (ii) there are no outstanding debt securities, (iii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, (iv) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the Securities Act (except the Registration Rights Agreement), (v) there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company does not
have any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement. The Company has furnished to the Investor true and
correct copies of the Company’s Certificate of Incorporation, as amended and as
in effect on the date hereof (the “Certificate of Incorporation”), and the
Company’s By-laws, as amended and as in effect on the date hereof (the
“By-laws”).

(d) Issuance of Securities. Upon issuance and payment therefor in accordance
with the terms and conditions of this Agreement, the Purchase Shares shall be
validly issued, fully paid and nonassessable and free from all taxes, liens and
charges with respect to the issue thereof, with the holders being entitled to
all rights accorded to a holder of Common Stock. The Commitment Shares have been
duly authorized and, upon issuance in accordance with the terms hereof, the
Commitment Shares shall be (i) validly issued, fully paid and non-assessable and
(ii) free from all taxes, liens and charges with respect to the issue thereof.
17,779,000 shares of Common Stock have been duly authorized and reserved for
issuance upon purchase under this Agreement as Purchase Shares. 1,221,000 shares
of Common Stock (subject to equitable adjustment for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction)
have been duly authorized and reserved for issuance as Additional Commitment
Shares in accordance with this Agreement. The Expense Shares have been duly
authorized and are validly

 

-8-



--------------------------------------------------------------------------------

issued, fully paid and non-assessable and free from all taxes, liens and charges
with respect to the issue thereof.

(e) No Conflicts. Except as disclosed in Schedule 4(e), the execution, delivery
and performance of the Transaction Documents by the Company and the consummation
by the Company of the transactions contemplated hereby and thereby (subject to
the Exchange Cap, to the extent applicable, including, without limitation, the
reservation for issuance and issuance of the Purchase Shares and Additional
Commitment Shares) will not (i) result in a violation of the Certificate of
Incorporation, any Certificate of Designations, Preferences and Rights of any
outstanding series of preferred stock of the Company or the By-laws or
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations and the rules and regulations of the Principal Market applicable to
the Company or any of its Subsidiaries) or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, except in the case of
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations under clause (ii), which could not reasonably be expected to result
in a Material Adverse Effect. Except as disclosed in Schedule 4(e), neither the
Company nor its Subsidiaries is in violation of any term of or in default under
its Certificate of Incorporation, any Certificate of Designation, Preferences
and Rights of any outstanding series of preferred stock of the Company or
By-laws or their organizational charter or by-laws, respectively. Except as
disclosed in Schedule 4(e), neither the Company nor any of its Subsidiaries is
in violation of any term of or is in default under any material contract,
agreement, mortgage, indebtedness, indenture, instrument, judgment, decree or
order or any statute, rule or regulation applicable to the Company or its
Subsidiaries, except for possible conflicts, defaults, terminations or
amendments which could not reasonably be expected to have a Material Adverse
Effect. The business of the Company and its Subsidiaries is not being conducted,
and shall not be conducted, in violation of any law, ordinance, or regulation of
any governmental entity, except for possible violations, the sanctions for which
either individually or in the aggregate could not reasonably be expected to have
a Material Adverse Effect. Except as specifically contemplated by this Agreement
and as required under the Securities Act or applicable state securities laws or
Principal Market, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency or any regulatory or self-regulatory agency in order for it
to execute, deliver or perform any of its obligations under or contemplated by
the Transaction Documents in accordance with the terms hereof or thereof. Except
as disclosed in Schedule 4(e), all consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence shall be obtained or effected on or prior to the Commencement Date.
Except as disclosed in the SEC Documents, since one year prior to the date
hereof, the Company has not received nor delivered any notices or correspondence
from or to the Principal Market. As of the date hereof, and except as disclosed
in the SEC Documents, the Principal Market has not commenced any delisting
proceedings against the Company.

(f) SEC Documents; Financial Statements. Except as disclosed in Schedule
4(f) the Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
years preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such material) (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Documents”) on a timely basis
or has received a valid extension of such time of filing and has filed any such
SEC Documents prior to the expiration of any such extension. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Securities Act and the Exchange Act, as applicable, and none
of the SEC Documents, when filed, contained any untrue

 

-9-



--------------------------------------------------------------------------------

statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Documents comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments. Except
as listed in Schedule 4(f), the Company has received no notices or
correspondence from the SEC for the one year preceding the date hereof. The SEC
has not commenced any enforcement proceedings against the Company or any of its
subsidiaries.

(g) Absence of Certain Changes. Except as disclosed in SEC Documents, since the
filing of the Company’s Form 10-Q for the period ended June 30, 2011, there has
been no material adverse change in the business, properties, operations,
financial condition or results of operations of the Company or its Subsidiaries.
The Company has not taken any steps, and does not currently expect to take any
steps, to seek protection pursuant to any Bankruptcy Law nor does the Company or
any of its Subsidiaries have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy or insolvency proceedings.
The Company is financially solvent and is generally able to pay its debts as
they become due.

(h) Absence of Litigation. Except as disclosed in Schedule 4(h), there is no
action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
or, to the knowledge of the Company or any of its Subsidiaries, threatened
against or affecting the Company, the Common Stock or any of the Company’s
Subsidiaries or any of the Company’s or the Company’s Subsidiaries’ officers or
directors in their capacities as such, which could reasonably be expected to
have a Material Adverse Effect. A description of each action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body which, as of the date of this
Agreement, is pending or threatened in writing against or affecting the Company,
the Common Stock or any of the Company’s Subsidiaries or any of the Company’s or
the Company’s Subsidiaries’ officers or directors in their capacities as such,
is set forth in Schedule 4(h).

(i) Acknowledgment Regarding Investor’s Status. The Company acknowledges and
agrees that the Investor is acting solely in the capacity of arm’s length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor’s purchase of the Securities. The Company
further represents to the Investor that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.

(j) No General Solicitation. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the Securities.

 

-10-



--------------------------------------------------------------------------------

(k) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all material trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. Except as set forth on Schedule 4(k), none of the
Company’s material trademarks, trade names, service marks, service mark
registrations, service names, patents, patent rights, copyrights, inventions,
licenses, approvals, government authorizations, trade secrets or other
intellectual property rights have expired or terminated. The Company and its
Subsidiaries do not have any knowledge of any infringement by the Company or its
Subsidiaries of any material trademark, trade name rights, patents, patent
rights, copyrights, inventions, licenses, service names, service marks, service
mark registrations, trade secret or other similar rights of any third Person
and, except as set forth on Schedule 4(k), there is no claim, action or
proceeding pending against, or to the Company’s knowledge, being threatened
against, the Company or its Subsidiaries regarding trademark, trade name,
patents, patent rights, invention, copyright, license, service names, service
marks, service mark registrations, trade secret or other infringement, which
could reasonably be expected to have a Material Adverse Effect.

(l) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(m) Title. Neither the Company nor any of its Subsidiaries owns any real
properly. The Company and its Subsidiaries have good and marketable title in all
personal property owned by them that is material to the business of the Company
and its Subsidiaries, in each case free and clear of all liens, encumbrances and
defects (“Liens”), except for Liens as do not materially affect the value of
such property and do not materially interfere with the use made and proposed to
be made of such property by the Company and the Subsidiaries, and Liens for the
payment of federal, state or other taxes, the payment of which is neither
delinquent nor subject to penalties. Any real property and facilities held under
lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases with which the Company and the Subsidiaries
are in compliance with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.

(n) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not materially
and adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company and its Subsidiaries, taken as a whole.

(o) Regulatory Permits. The Company and its Subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, and neither the Company nor any such Subsidiary has

 

-11-



--------------------------------------------------------------------------------

received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

(p) Tax Status. The Company and each of its Subsidiaries has made or filed all
federal and state income and all other material tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

(q) Transactions With Affiliates. Except as set forth in the SEC Documents, none
of the officers or directors of the Company and, to the knowledge of the
Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000 other than for (i) payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) other employee benefits, including stock option
agreements under any stock option plan of the Company.

(r) Application of Takeover Protections. The Company and its board of directors
have taken or will take prior to the Commencement Date all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Certificate of Incorporation
or the laws of the state of its incorporation which is or could become
applicable to the Investor as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company’s issuance of the
Securities and the Commitment Shares and the Investor’s ownership of the
Securities and the Commitment Shares.

(s) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided the
Investor or its agents or counsel with any information that it believes
constitutes or might constitute material, non-public information which is not
otherwise disclosed in the Registration Statement or prospectus supplements
thereto or otherwise made publicly available. The Company understands and
confirms that the Investor will rely on the foregoing representation in
effecting purchases and sales of securities of the Company. All of the
disclosure furnished by or on behalf of the Company to the Investor regarding
the Company, its business and the transactions contemplated hereby, including
the disclosure schedules to this Agreement, is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The Company
acknowledges and agrees that the Investor neither makes nor has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3 hereof.

 

-12-



--------------------------------------------------------------------------------

(t) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

 

  5. COVENANTS.

(a) Filing of Form 8-K and Registration Statement. The Company agrees that it
shall, within the time required under the Exchange Act file a Report on Form 8-K
disclosing this Agreement and the transaction contemplated hereby. The Company
shall also file within twenty (20) Business Days from the date hereof a new
registration statement (“Registration Statement”) covering only the resale of
the Purchase Shares, the Commitment Shares and the Expense Shares, in accordance
with the terms of the Registration Rights Agreement between the Company and the
Investor, dated as of the date hereof (“Registration Rights Agreement”). Any
securities issuable under this Agreement that have not been registered under the
Securities Act shall bear the following restrictive legend (the “Restrictive
Legend”):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.

(b) Blue Sky. The Company has taken all such action, if any, as is reasonably
necessary in order to obtain an exemption for or to qualify (i) the initial
issuance of the Expense Shares and Initial Commitment Shares to the Investor
under this Agreement and (ii) any subsequent resale of the Expense Shares and
the Initial Commitment Shares by the Investor, in each case, under applicable
securities or “Blue Sky” laws of the states of the United States in such states
as reasonably requested by the Investor, and will provide evidence of any such
action so taken to the Investor, and the Company shall continue to use its
commercially reasonable efforts to maintain in effect such exemption or
qualification, as applicable. The Company shall use its commercially reasonable
efforts to take such action, if any, as is reasonably necessary in order to
obtain an exemption for or to qualify (x) the initial issuance or sale of any
Additional Commitment Shares and any Purchase Shares to the Investor under this
Agreement and (y) any subsequent resale of any Additional Commitment Shares and
any Purchase Shares by the Investor, in each case, under applicable securities
or “Blue Sky” laws of the states of the United States in such states as is
reasonably requested by the Investor from time to time, and shall provide
evidence of any such action so taken to the Investor, and the Company shall
continue to use its commercially reasonable efforts to maintain in effect such
exemption or qualification, as applicable; provided, however, that the Company
shall not be required in connection therewith or as a condition thereto to
(x) qualify to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 5(b), (y) subject itself

 

-13-



--------------------------------------------------------------------------------

to general taxation in any such jurisdiction or (z) file a general consent to
service of process in any such jurisdiction.

(c) Listing. The Company shall promptly secure the listing of all of the
Purchase Shares, Commitment Shares and Expense Shares upon such Principal Market
(subject to official notice of issuance) and shall maintain, so long as any
other shares of Common Stock shall be so listed, such listing of all such
securities from time to time issuable under the terms of the Transaction
Documents. The Company shall maintain the Common Stock’s authorization for
quotation on the Principal Market. The Company shall promptly, and in no event
later than the following Business Day, provide to the Investor copies of any
notices it receives from the Principal Market regarding the continued
eligibility of the Common Stock for listing on such Principal Market. The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 5(c).

(d) Limitation on Short Sales and Hedging Transactions. The Investor agrees that
beginning on the date of this Agreement and ending on the date of termination of
this Agreement as provided in Section 11, the Investor and its agents,
representatives and affiliates shall not in any manner whatsoever enter into or
effect, directly or indirectly, any (i) “short sale” (as such term is defined in
Section 242.200 of Regulation SHO of the Exchange Act) of the Common Stock or
(ii) hedging transaction, which establishes a net short position with respect to
the Common Stock.

(e) Issuance of Commitment Shares. Immediately upon the execution of this
Agreement, the Company shall issue to the Investor (to an account designated by
the Investor no later than one (1) Business Day prior to the date hereof) as
consideration for the Investor entering into this Agreement 1,452,785 shares of
Common Stock (the “Initial Commitment Shares”) and shall deliver to the Transfer
Agent a letter in the form as set forth as Exhibit E attached hereto with
respect to the issuance of the Initial Commitment Shares. In connection with
each purchase of Purchase Shares hereunder, the Company agrees to issue to the
Investor a number of shares of Common Stock (the “Additional Commitment Shares”
and together with the Initial Commitment Shares, the “Commitment Shares”) equal
to the product of (x) 2,905,569 and (y) the Purchase Amount Fraction. The
“Purchase Amount Fraction” shall mean a fraction, the numerator of which is the
Purchase Amount purchased by the Investor with respect to such purchase of
Purchase Shares and the denominator of which is Fifteen Million Dollars
($15,000,000). The Additional Commitment Shares shall be equitably adjusted for
any reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction. The Initial Commitment Shares shall be issued in
certificated form and shall bear the Restrictive Legend.

(f) Due Diligence. The Investor shall have the right, from time to time as the
Investor may reasonably deem appropriate, to perform reasonable due diligence on
the Company during normal business hours. The Company and its officers and
employees shall provide information and reasonably cooperate with the Investor
in connection with any reasonable request by the Investor related to the
Investor’s due diligence of the Company. Each party hereto agrees not to
disclose any Confidential Information of the other party to any third party and
shall not use the Confidential Information for any purpose other than in
connection with, or in furtherance of, the transactions contemplated hereby.
Each party hereto acknowledges that the Confidential Information shall remain
the property of the disclosing party and agrees that it shall take all
reasonable measures to protect the secrecy of any Confidential Information
disclosed by the other party. The Company confirms that neither it nor any other
Person acting on its behalf shall provide the Investor or its agents or counsel
with any information that it believes constitutes or might constitute material,
non-public information which is not otherwise disclosed in any SEC Document the
Registration Statement or prospectus supplements thereto or otherwise publicly
disclosed.

 

-14-



--------------------------------------------------------------------------------

(g) Purchase Records. The Investor and the Company shall each maintain records
showing the remaining Available Amount at any given time and the dates and
Purchase Amounts for each purchase or shall use such other method, reasonably
satisfactory to the Investor and the Company.

(h) Taxes. The Company shall pay any and all transfer, stamp or similar taxes
that may be payable with respect to the issuance and delivery of any shares of
Common Stock to the Investor made under this Agreement.

(i) Limitation of Variable Rate Transactions. This Agreement does not limit in
any way the Company’s right to enter into and perform any Variable Rate
Transaction, except that from the date hereof until the earlier of (a) the date
that is twelve (12) months following the termination of this Agreement by the
Company pursuant to Section 11(d) (the “Tail Period”) and (b) the Maturity Date,
the Company will not enter into any transaction that has a substantially similar
structure to the transaction contemplated by this Agreement (a “Similar
Transaction”) other than with the Investor; provided, further, that the Company
shall have the right to enter into and perform a Similar Transaction (A) during
the Tail Period, if at any time during the term of this Agreement the Company
was prohibited from issuing any Purchase Shares to the Investor as a result of
the limitations set forth in to Section 2(c)(i) and/or Section 2(d), or
(B) after the Maturity Date.

“Variable Rate Transaction” means a transaction in which the Company (i) issues
or sells any debt or equity securities that are convertible into, exchangeable
or exercisable for, or include the right to receive additional shares of Common
Stock either (A) at a conversion price, exercise price or exchange rate or other
price that is based upon and/or varies with the trading prices of or quotations
for the shares of Common Stock at any time after the initial issuance of such
debt or equity securities, or (B) with a conversion, exercise or exchange price
that is subject to being reset at some future date after the initial issuance of
such debt or equity security or upon the occurrence of specified or contingent
events directly or indirectly related to the business of the Company or the
market for the Common Stock (excluding customary anti-dilution provisions)
including without limitation, such anti-dilution provisions whereby the exercise
price of a convertible security, or the number of shares issuable upon exercise
thereof, may be adjusted based on subsequent financing transactions) or
(ii) enters into any agreement, including, but not limited to, an equity line of
credit or at the market offering, whereby the Company may sell securities at a
future determined price.

(j) Notice of Transactions. For eighteen (18) Monthly Periods from the date
hereof, the Company agrees that prior to entering into each and any definitive
agreement for the sale directly or indirectly of any debt, Common Stock or
Common Stock Equivalents, primarily for the purpose of raising capital or to an
entity whose primary business is investing in securities, to which definitive
agreement, or series of related definitive agreements taken together, there are
two (2) or more counterparties (not including the Company) (a “Subsequent
Transaction”), the Company shall provide reasonable, good faith notice to the
Investor (“Offering Notice”) consistent with the notice given to all other
potential investors in such Subsequent Transaction, including the relevant terms
and conditions of such Subsequent Transaction as are delivered to all other
potential investors, and the Investor shall have the right to participate on
equivalent terms and conditions in up to 10% of such Subsequent Transaction by
delivering notice to the Company by such deadline (the “Participation Deadline”)
as shall be determined by the underwriter or the investment banker involved in
the transaction, or in the absence of either an underwriter or an investment
banker, the Company, and applicable to all potential investors in such
Subsequent Transaction, which notice from Investor shall indicate Investor’s
intention to participate in the Subsequent Transaction and the amount of its
participation. In the event that the Investor does not provide notice prior to
the Participation Deadline and the Company does not enter into such Subsequent
Transaction within five (5) Business Days from the Offering Notice, the Company
shall again be required to provide an Offering Notice as set forth herein. The
Company shall deliver an Offering Notice for each

 

-15-



--------------------------------------------------------------------------------

and any Subsequent Transaction and agrees that it shall not execute any
definitive documentation for any Subsequent Transaction whatsoever, unless it
has first complied with this Section 5(j). Notwithstanding anything to the
contrary in this Section 5(j) and unless otherwise agreed to by Investor, the
Company shall either confirm in writing to Investor that the transaction with
respect to the Subsequent Transaction has been abandoned or shall publicly
disclose its intention to enter into the Subsequent Transaction, in either case
in such a manner such that Investor will not be in possession of any material,
non-public information, by the fifth (5th) Business Day following delivery of
the Offering Notice. If by such fifth (5th) Business Day, no public disclosure
regarding a transaction with respect to the Subsequent Transaction has been
made, and no notice regarding the abandonment of such transaction has been
received by Investor, such transaction shall be deemed to have been abandoned
and Investor shall not be in possession of any material, non-public information
with respect to the Company or any of its Subsidiaries. Should the Company
decide to pursue such transaction with respect to the Subsequent Transaction,
the Company shall provide Investor with another Offering Notice in accordance
with, and subject to, the terms of this Section 5(j) and Investor will again
have the right of participation set forth in this Section 5(j).

 

  6. TRANSFER AGENT INSTRUCTIONS.

On the Commencement Date, the Company shall cause any restrictive legend on the
Expense Shares and the Initial Commitment Shares to be removed and all of the
Purchase Shares and Additional Commitment Shares, to be issued under this
Agreement shall be issued without any restrictive legend unless the Investor
expressly consents otherwise. The Company shall issue irrevocable instructions
to the Transfer Agent, and any subsequent transfer agent, to issue Additional
Commitment Shares and Purchase Shares in the name of the Investor in the form
agreed to by the parties prior to the Commencement Date (the “Irrevocable
Transfer Agent Instructions”). The Company warrants to the Investor that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 6, will be given by the Company to the Transfer Agent with
respect to the Purchase Shares and the Additional Commitment Shares, and that
the Expense Shares, the Commitment Shares and the Purchase Shares shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in this Agreement.

 

  7. CONDITIONS TO THE COMPANY’S RIGHT TO COMMENCE SALES OF SHARES OF COMMON
STOCK.

The right of the Company hereunder to commence sales of the Purchase Shares is
subject to the satisfaction of each of the following conditions:

(a) The Investor shall have executed each of the Transaction Documents and
delivered the same to the Company; and

(b) A registration statement covering the sale of all of the Expense Shares,
Commitment Shares and Purchase Shares shall have been declared effective under
the Securities Act by the SEC and no stop order with respect to the registration
statement shall be pending or threatened by the SEC.

(c) The representations and warranties of the Investor shall be true and correct
in all material respects (except to the extent that any of such representations
and warranties is already qualified as to materiality, in which case such
representations and warranties shall be true and correct without further
qualification) as of the date when made and as of the Commencement Date as
though made at that time (except for representations and warranties that speak
as of a specific date) and the Investor shall have performed, satisfied and
complied with the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by the
Investor at or prior to the Commencement Date.

 

-16-



--------------------------------------------------------------------------------

  8. CONDITIONS TO THE INVESTOR’S OBLIGATION TO PURCHASE SHARES OF COMMON STOCK.

The obligation of the Investor to buy Purchase Shares under this Agreement is
subject to the satisfaction of each of the following conditions and once such
conditions have been initially satisfied, there shall not be any ongoing
obligation to satisfy such conditions after the Commencement has occurred:

(a) The Company shall have executed each of the Transaction Documents and
delivered the same to the Investor;

(b) The Company shall have issued to the Investor the Expense Shares and the
Initial Commitment Shares without restrictive legend;

(c) The Common Stock shall be authorized for quotation on the Principal Market,
trading in the Common Stock shall not have been within the last 365 days
suspended by the SEC or the Principal Market and the Expense Shares, the
Purchase Shares and the Commitment Shares shall be approved for listing upon the
Principal Market;

(d) The Investor shall have received the opinions of the Company’s legal counsel
dated as of the Commencement Date substantially in the form of Exhibit A
attached hereto;

(e) The representations and warranties of the Company shall be true and correct
in all material respects (except to the extent that any of such representations
and warranties is already qualified as to materiality in Section 4 above, in
which case, such representations and warranties shall be true and correct
without further qualification) as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Commencement Date. The Investor shall
have received a certificate, executed by the CEO, President or CFO of the
Company, dated as of the Commencement Date, to the foregoing effect in the form
attached hereto as Exhibit B;

(f) The Board of Directors of the Company shall have adopted resolutions
substantially in the form attached hereto as Exhibit C which shall be in full
force and effect without any amendment or supplement thereto as of the
Commencement Date;

(g) As of the Commencement Date, the Company shall have reserved out of its
authorized and unissued Common Stock, (A) solely for the purpose of effecting
purchases of Purchase Shares hereunder, 17,779,000 shares of Common Stock and
(B) as Additional Commitment Shares in accordance with Section 5(e) hereof,
1,221,000 shares of Common Stock;

(h) The Irrevocable Transfer Agent Instructions, in form acceptable to the
parties shall have been delivered to and acknowledged in writing by the Company
and the Company’s Transfer Agent;

(i) The Company shall have delivered to the Investor a certificate evidencing
the incorporation and good standing of the Company in the State of Delaware
issued by the Secretary of State of the State of Delaware as of a date within
ten (10) Business Days of the Commencement Date;

 

-17-



--------------------------------------------------------------------------------

(j) The Company shall have delivered to the Investor a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware within ten (10) Business Days of the Commencement Date;

(k) The Company shall have delivered to the Investor a secretary’s certificate
executed by the Secretary of the Company, dated as of the Commencement Date, in
the form attached hereto as Exhibit D;

(l) A registration statement covering the sale of all of the Purchase Shares,
the Commitment Shares and the Expense Shares shall have been declared effective
under the Securities Act by the SEC and no stop order with respect to the
registration statement shall be pending or threatened by the SEC. The Company
shall have prepared and delivered to the Investor a final and complete form of
prospectus, dated and current as of the Commencement Date, to be used by the
Investor in connection with any sales of the Expense Shares, the Commitment
Shares and any Purchase Shares, and to be filed by the Company one (1) Business
Day after the Commencement Date. The Company shall have made all filings under
all applicable federal and state securities or “Blue Sky” laws necessary to
consummate the issuance of the Expense Shares, the Commitment Shares and the
Purchase Shares pursuant to this Agreement in compliance with such laws;

(m) No Event of Default has occurred, or any event which, after notice and/or
lapse of time, would become an Event of Default has occurred;

(n) On or prior to the Commencement Date, the Company shall take all necessary
action, if any, and such actions as reasonably requested by the Investor, in
order to render inapplicable any control share acquisition, business
combination, shareholder rights plan or poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Certificate of Incorporation or the laws of the state of its incorporation which
is or could become applicable to the Investor as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Expense Shares, the Commitment Shares and the Purchase Shares
and the Investor’s ownership of such securities; and

(o) The Company shall have provided the Investor with the information requested
by the Investor in connection with its due diligence requests made prior to, or
in connection with, the Commencement, in accordance with the terms of
Section 5(f) hereof.

 

  9. INDEMNIFICATION.

In consideration of the Investor’s execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, shareholders, officers, directors, employees and direct or indirect
investors and any of the foregoing person’s agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,

 

-18-



--------------------------------------------------------------------------------

or (c) any cause of action, suit or claim brought or made against such
Indemnitee and arising out of or resulting from the execution, delivery,
performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, other than
with respect to Indemnified Liabilities which result from the gross negligence
or willful misconduct of the Indemnitee. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law.

 

  10. EVENTS OF DEFAULT.

An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:

(a) while any registration statement is required to be maintained effective
pursuant to terms of the Registration Rights Agreement, the effectiveness of a
registration statement registering any of the Expense Shares, the Commitment
Shares or the Purchase Shares lapses for any reason (including, without
limitation, the issuance of a stop order) or is unavailable to the Investor for
the resale of any or all of the Expense Shares, the Commitment Shares or the
Purchase Shares, and such lapse or unavailability continues for a period of ten
(10) consecutive Business Days or for more than an aggregate of thirty
(30) Business Days in any 365-day period;

(b) the suspension from trading or failure of the Common Stock to be listed on
the Principal Market for a period of three (3) consecutive Business Days;

(c) the delisting of the Company’s Common Stock from the Principal Market,
provided, however, that the Common Stock is not immediately thereafter trading
on the New York Stock Exchange, the NASDAQ Capital Market, the NASDAQ Global
Select Market, the OTC Bulletin Board (or nationally recognized successor
thereto), or the NYSE Amex;

(d) the failure for any reason by the Transfer Agent to issue Purchase Shares or
Additional Commitment Shares to the Investor within five (5) Business Days after
the applicable Purchase Date which the Investor is entitled to receive;

(e) the Company breaches any representation, warranty, covenant or other term or
condition under any Transaction Document if such breach could have a Material
Adverse Effect and except, in the case of a breach of a covenant which is
reasonably curable, only if such breach continues for a period of at least five
(5) Business Days;

(f) if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law;

(g) if the Company pursuant to or within the meaning of any Bankruptcy Law;
(A) commences a voluntary case, (B) consents to the entry of an order for relief
against it in an involuntary case, (C) consents to the appointment of a
Custodian of it or for all or substantially all of its property, (D) makes a
general assignment for the benefit of its creditors or is generally unable to
pay its debts as the same become due;

(h) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company in an involuntary
case, (B) appoints a Custodian of the Company or for all or substantially all of
its property, or (C) orders the liquidation of the Company or any Subsidiary; or

 

-19-



--------------------------------------------------------------------------------

(i) if at any time after the Commencement Date, the Exchange Cap is reached (to
the extent such Exchange Cap is applicable pursuant to Section 2(c) hereof.

In addition to any other rights and remedies under applicable law and this
Agreement, including the Investor termination rights under Section 11 hereof, so
long as an Event of Default has occurred and is continuing, or if any event
which, after notice and/or lapse of time, would become an Event of Default, has
occurred and is continuing, the Investor shall not be permitted or obligated to
purchase any shares of Common Stock under this Agreement. If pursuant to or
within the meaning of any Bankruptcy Law, the Company commences a voluntary case
or any Person commences a proceeding against the Company, a Custodian is
appointed for the Company or for all or substantially all of its property, or
the Company makes a general assignment for the benefit of its creditors, (any of
which would be an Event of Default as described in Sections 10(f), 10(g) and
10(h) hereof) this Agreement shall automatically terminate without any liability
or payment to the Company without further action or notice by any Person. No
such termination of this Agreement under Section 11(a) or 11(d) shall affect the
Company’s or the Investor’s obligations under this Agreement with respect to
pending purchases and the Company and the Investor shall complete their
respective obligations with respect to any pending purchases under this
Agreement.

 

  11. TERMINATION

This Agreement may be terminated only as follows:

(a) If pursuant to or within the meaning of any Bankruptcy Law, the Company
commences a voluntary case or any Person commences a proceeding against the
Company, a Custodian is appointed for the Company or for all or substantially
all of its property, or the Company makes a general assignment for the benefit
of its creditors, (any of which would be an Event of Default as described in
Sections 10(f), 10(g) and 10(h) hereof) this Agreement shall automatically
terminate without any liability or payment to the Company without further action
or notice by any Person. No such termination of this Agreement under this
Section 11(a) shall affect the Company’s or the Investor’s obligations under
this Agreement with respect to pending purchases and the Company and the
Investor shall complete their respective obligations with respect to any pending
purchases under this Agreement.

(b) In the event that the Commencement shall not have occurred, the Company
shall have the option to terminate this Agreement for any reason or for no
reason without any liability whatsoever of any party to any other party under
this Agreement.

(c) In the event that the Commencement shall not have occurred on or before
December 31, 2011, due to the failure to satisfy the conditions set forth in
Sections 7 and 8 above with respect to the Commencement, the non-breaching party
shall have the option to terminate this Agreement at the close of business on
such date or thereafter without liability of any party to any other party.

(d) At any time after the Commencement Date, the Company shall have the option
to terminate this Agreement for any reason or for no reason by delivering notice
(a “Company Termination Notice”) to the Investor electing to terminate this
Agreement without any liability whatsoever of any party to any other party under
this Agreement. The Company Termination Notice shall not be effective until one
(1) Business Day after it has been received by the Investor. No such termination
of this Agreement under this Section 11(d) shall affect the Company’s or the
Investor’s obligations under this Agreement with respect to pending purchases
and the Company and the Investor shall complete their respective obligations
with respect to any pending purchases under this Agreement.

 

-20-



--------------------------------------------------------------------------------

(e) This Agreement shall automatically terminate on the date that the Company
sells and the Investor purchases the full Available Amount as provided herein,
without any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement.

(f) If by the Maturity Date for any reason or for no reason the full Available
Amount under this Agreement has not been purchased as provided for in Section 2
of this Agreement, this Agreement shall automatically terminate on the Maturity
Date, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement.

Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g) and 10(h)), 11(c) and 11(f), any termination of this
Agreement pursuant to this Section 11 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the case may be,
setting forth the basis for the termination hereof. The representations and
warranties and covenants of the Company and the Investor contained in Sections
3, 4, 5, and 6 hereof, the indemnification provisions set forth in Section 9
hereof and the agreements and covenants set forth in Sections 10, 11 and 12
shall survive the Commencement and any termination of this Agreement. No
termination of this Agreement shall affect the Company’s or the Investor’s
rights or obligations (i) under the Registration Rights Agreement which shall
survive any such termination or (ii) under this Agreement with respect to
pending purchases and the Company and the Investor shall complete their
respective obligations with respect to any pending purchases under this
Agreement.

 

  12. MISCELLANEOUS.

(a) Governing Law; Jurisdiction; Jury Trial. The corporate laws of the State of
Delaware shall govern all issues concerning the relative rights of the Company
and its shareholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the other Transaction
Documents shall be governed by the internal laws of the State of Illinois,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Illinois or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of
Illinois. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the City of Chicago, for the
adjudication of any dispute hereunder or under the other Transaction Documents
or in connection herewith or therewith, or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of such suit,
action or proceeding is improper. Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or signature
delivered by e-mail in a “.pdf” format data file shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original, not a facsimile signature or a
signature in a “.pdf” format data file.

 

-21-



--------------------------------------------------------------------------------

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(e) Entire Agreement. This Agreement supersedes all other prior oral or written
agreements between the Investor, the Company, their affiliates and persons
acting on their behalf with respect to the matters discussed herein, and this
Agreement, the other Transaction Documents and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters. The Company
acknowledges and agrees that is has not relied on, in any manner whatsoever, any
representations or statements, written or oral, other than as expressly set
forth in the Transaction Documents.

(f) Notices. Any notices, consents or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt when delivered personally;
(ii) upon receipt when sent by facsimile (provided confirmation of transmission
is mechanically or electronically generated and kept on file by the sending
party); or (iii) one Business Day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

If to the Company:

Marina Biotech, Inc.

3830 Monte Villa Parkway

Bothell, WA 98021

Telephone:

   425-908-3600

Attention:

   Philip C. Ranker

With a copy to:

Pryor Cashman LLP

7 Times Square, 40th Floor

New York, NY 10036

Telephone:

   212-326-0881 Facsimile:    212-798-6365 Attention:    H. Lawrence Remmel,
Esq.

If to the Investor:

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 620

Chicago, IL 60654

Telephone:

   312-822-9300 Facsimile:    312-822-9301 Attention:    Josh
Scheinfeld/Jonathan Cope

 

-22-



--------------------------------------------------------------------------------

With a copy to:

Greenberg Traurig, LLP

The MetLife Building

200 Park Avenue

New York, NY 10166

Telephone:

   212-801-9200 Facsimile:    212-801-6400 Attention:    Anthony J. Marsico

If to the Transfer Agent:

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, NY 11219

Telephone:

   718-921-8200 Facsimile:    ________________ Attention:    ________________

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, and
recipient facsimile number or (C) provided by a nationally recognized overnight
delivery service, shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and permitted
assigns. The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Investor,
including by merger or consolidation. The Investor may not assign its rights or
obligations under this Agreement.

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

(i) Publicity. The Investor shall have the right to approve before issuance any
press release, SEC filing or any other public disclosure made by or on behalf of
the Company whatsoever with respect to, in any manner, the Investor, its
purchases hereunder or any aspect of this Agreement or the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of the Investor, to make any press release or other
public disclosure (including any filings with the SEC) with respect to such
transactions as is required by applicable law and regulations so long as the
Company and its counsel consult with the Investor in connection with any such
press release or other public disclosure at least two (2) Business Days prior to
its release. The Investor must be provided with a copy thereof at least two
(2) Business Days prior to any release or use by the Company thereof. The
Company agrees and acknowledges that its failure to fully comply with this
provision constitutes a material adverse effect on its ability to perform its
obligations under this Agreement.

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and

 

-23-



--------------------------------------------------------------------------------

accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

(k) No Financial Advisor, Placement Agent, Broker or Finder. The Company
represents and warrants to the Investor that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Investor represents and warrants to the Company that it
has not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby. The Company shall be
responsible for the payment of any fees or commissions, if any, of any financial
advisor, placement agent, broker or finder engaged by it relating to or arising
out of the transactions contemplated hereby. The Investor shall be responsible
for the payment of any fees or commissions, if any, of any financial advisor,
placement agent, broker or finder engaged by it relating to or arising out of
the transactions contemplated hereby.

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(m) Remedies, Other Obligations, Breaches and Injunctive Relief. The Investor’s
remedies provided in this Agreement shall be cumulative and in addition to all
other remedies available to the Investor under this Agreement, at law or in
equity (including a decree of specific performance and/or other injunctive
relief), no remedy of the Investor contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit the Investor’s right to pursue actual damages for any failure by the
Company to comply with the terms of this Agreement. The Company acknowledges
that a breach by it of its obligations hereunder will cause irreparable harm to
the Investor and that the remedy at law for any such breach may be inadequate.
The Company therefore agrees that, in the event of any such breach or threatened
breach, the Investor shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required.

(n) Enforcement Costs. If: (i) this Agreement is placed by the Investor in the
hands of an attorney for enforcement or is enforced by the Investor through any
legal proceeding; or (ii) an attorney is retained to represent the Investor in
any bankruptcy, reorganization, receivership or other proceedings affecting
creditors’ rights and involving a claim under this Agreement, then the Company
shall pay to the Investor, as incurred by the Investor, all reasonable costs and
expenses including attorneys’ fees incurred in connection therewith, in addition
to all other amounts due hereunder.

(o) Failure or Indulgence Not Waiver. No failure or delay in the exercise of any
power, right or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other right, power or privilege.

(p) Costs and Expenses. Except for such amounts as have been required to be paid
on or prior to the date hereof, each party shall pay all costs and expenses
incurred by it in connection with the preparation, negotiation, execution and
delivery of this Agreement and the other Transaction Documents.

*    *    *    *    *

 

-24-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investor and the Company have caused this Purchase
Agreement to be duly executed as of the date first written above.

 

THE COMPANY: MARINA BIOTECH, INC. By:   /s/ Phil Ranker Name:   Phil Ranker
Title:   Interim CFO INVESTOR:

LINCOLN PARK CAPITAL FUND, LLC

BY: LINCOLN PARK CAPITAL, LLC

BY: ROCKLEDGE CAPITAL CORPORATION

By:   /s/ Josh Scheinfeld Name:   Josh Scheinfeld Title:   President

 

-25-



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMPANY COUNSEL OPINION

Capitalized terms used herein but not defined herein, have the meaning set forth
in the Purchase Agreement. Based on the foregoing, and subject to the
assumptions and qualifications set forth herein, we are of the opinion that:

1. The Company is a corporation existing and in good standing under the laws of
the State of Delaware.

2. The Company has the corporate power to execute and deliver, and perform its
obligations under, each Transaction Document to which it is a party. The Company
has the corporate power to conduct its business as, to the best of our
knowledge, it is now conducted, and to own and use the properties owned and used
by it.

3. The execution, delivery and performance by the Company of the Transaction
Documents to which it is a party and the consummation by it of the transactions
contemplated therein have been duly authorized by all necessary corporate action
on the part of the Company. The Transaction Documents to which the Company is a
party have been duly executed and delivered by the Company and are the valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting creditor’s rights and remedies or other reasonable exceptions to be
set forth in such opinion.

4. The execution, delivery and performance by the Company of the Transaction
Documents, the consummation by the Company of the transactions contemplated
thereby including the offering, sale and issuance of the Expense Shares, the
Commitment Shares and the Purchase Shares in accordance with the terms and
conditions of the Purchase Agreement, and fulfillment and compliance with terms
of the Transaction Documents, does not and shall not: (i) conflict with,
constitute a breach of or default (or an event which, with the giving of notice
or lapse of time or both, constitutes or could constitute a breach or a
default), under the Certificate of Incorporation or the Bylaws of the Company,
(ii) constitute a breach by the Company of, or constitute a default by the
Company under, any of the agreements filed as an exhibit to the Registration
Statement, (iii) cause the Company to violate any federal, Delaware or New York
law, regulation or rule (other than state securities or blue sky laws, as to
which we express no opinion) known by us to be applicable to the Company, or
(iv) cause the Company to violate any decree, judgment or order of any federal,
Delaware or New York state court or governmental instrumentality to which the
Company or its Subsidiaries are a named party and which is known to us, except,
in the case of each of clauses (ii), (iii) and (iv) only, for those breaches,
defaults and violations which would not be reasonably be expected to have a
Material Adverse Effect, individually or in the aggregate.

5. The issuance of the Purchase Shares, the Commitment Shares and the Expense
Shares pursuant to the terms and conditions of the Transaction Documents has
been duly authorized and the Expense Shares and the Initial Commitment Shares
are validly issued, fully paid and non-assessable, to our knowledge, free of all
taxes, liens, charges, restrictions, rights of first refusal and preemptive
rights. 17,779,000 shares of Common Stock have been properly reserved for
issuance under the Purchase Agreement. When issued and paid for in accordance
with the Purchase Agreement, the Purchase Shares shall be validly issued, fully
paid and non-assessable, to our knowledge, free of all taxes, liens, charges,
restrictions, rights of first refusal and preemptive rights. 1,221,000 shares of
Common Stock have been properly reserved for issuance as Additional Commitment
Shares under the Purchase Agreement. When



--------------------------------------------------------------------------------

issued in accordance with the Purchase Agreement, the Additional Commitment
Shares shall be validly issued, fully paid and non-assessable, to our knowledge,
free of all taxes, liens, charges, restrictions, rights of first refusal and
preemptive rights. To our knowledge, the execution and delivery of the
Registration Rights Agreement do not, and the performance by the Company of its
obligations thereunder shall not, give rise to any rights of any other person
for the registration under the Securities Act of any shares of Common Stock or
other securities of the Company which have not been waived.

6. As of the date hereof, the authorized capital stock of the Company consists
of 180,000,000 shares of common stock, $.006 par value, of which to our
knowledge 88,940,105 shares are issued and outstanding. Except as set forth on
Schedule 4(c) of the Purchase Agreement, to our knowledge, there are no
outstanding shares of capital stock or other securities convertible into or
exchangeable or exercisable for shares of the capital stock of the Company.

7. Assuming the accuracy of the representations and your compliance with the
covenants made by you in the Transaction Documents, the offering, sale and
issuance of the Expense Shares, the Commitment Shares and the Purchase Shares to
you pursuant to the Transaction Documents is exempt from registration under the
Securities Act.

8. No consent, approval, authorization or order of filing with any federal or
New York governmental authority or, to our knowledge, Delaware, New York or
United States federal court is required for the Company’s execution and delivery
of the Purchase Agreement and the issuance of the Common Stock pursuant thereto,
other than (a) those that have been made under the Securities Act, the Exchange
Act or the rules of NASDAQ, (b) those under state securities or blue sky laws
(as to which we express no opinion), (c) with respect to the issuance of the
Common Stock, such consents, approvals, authorizations, orders or filings as may
be required after the date hereof, as and when required, under the Transaction
Documents, and (d) any necessary approval of the Financial Industry Regulatory
Authority (as to which we express no opinion).

9. The Common Stock is registered pursuant to Section 12(g) of the Exchange Act.
To our knowledge, since one year preceding the date of the Purchase Agreement,
the Company has been in compliance with the reporting requirements of the
Exchange Act applicable to it. To our knowledge, and except as stated in
Schedule 4(f) of the SEC Documents, since one year preceding the date of the
Purchase Agreement, the Company has not received any written notice from the
Principal Market stating that the Company has not been in compliance with any of
the rules and regulations (including the requirements for continued listing) of
the Principal Market.

We further advise you that to our knowledge, except as disclosed on Schedule
4(h) in the Purchase Agreement, there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board or body, any governmental
agency, any stock exchange or market, or self-regulatory organization, which has
been threatened in writing or which is currently pending against the Company,
any of its subsidiaries, any officers or directors of the Company or any of its
subsidiaries or any of the properties of the Company or any of its subsidiaries.

In addition, we have participated in the preparation of the Registration
Statement (SEC File #                    ) covering the sale of the Purchase
Shares, the Commitment Shares and the Expense Shares including the prospectus
dated                     , contained therein and in conferences with officers
and other representatives of the Company (including the Company’s independent
auditors) during which the contents of the Registration Statement and related
matters were discussed and reviewed and, although we are not passing upon and do
not assume any responsibility, explicitly or implicitly, for the accuracy,
completeness or fairness of the statements contained in the Registration
Statement, on the basis of the information that was developed in the course of
the performance of the services referred to above,



--------------------------------------------------------------------------------

considered in the light of our understanding of the applicable law, nothing came
to our attention that caused us to believe that the Registration Statement
(other than the financial statements, notes, and schedules thereto and the other
information of a financial, statistical or accounting nature included therein,
as to which we express no belief), as of their dates, contained any untrue
statement of a material fact or omitted to state any material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading (it being
understood that we express no opinion or view with respect to laws, rules,
proceedings, actions, suits, claims investigations, decrees, authorizations,
consents, approvals, orders, regulations or filings related to, or any rights or
obligations of the Company or any Subsidiary with respect to, matters relating
to patents, trademarks, service marks, trade names, service names, trade secrets
or copyrights, or otherwise with respect to any other matter regarding
proprietary information or intellectual property, or with respect to any matters
regarding regulations under the U.S. Food and Drug Administration).



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF OFFICER’S CERTIFICATE

This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(e) of that certain Purchase Agreement dated as of
                    , (“Purchase Agreement”), by and between MARINA BIOTECH,
INC., a Delaware corporation (the “Company”), and LINCOLN PARK CAPITAL FUND, LLC
(the “Investor”). Terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Purchase Agreement.

The undersigned,                     ,                      of the Company,
hereby certifies as follows:

1. I am the                              of the Company and make the statements
contained in this Certificate;

2. The representations and warranties of the Company are true and correct in all
material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 4 of the Purchase
Agreement, in which case, such representations and warranties are true and
correct without further qualification) as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date);

3. The Company has performed, satisfied and complied in all material respects
with covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to the
Commencement Date.

4. The Company has not taken any steps, and does not currently expect to take
any steps, to seek protection pursuant to any Bankruptcy Law nor does the
Company or any of its Subsidiaries have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings. The Company is financially solvent and is generally able to pay its
debts as they become due.

IN WITNESS WHEREOF, I have hereunder signed my name on this          day of
                    .

 

   Name: Title:

The undersigned as Secretary of MARINA BIOTECH, INC., a Delaware corporation,
hereby certifies that                      is the duly elected, appointed,
qualified and acting                      of                      and that the
signature appearing above is his genuine signature.

 

   Secretary



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPANY RESOLUTIONS

FOR SIGNING PURCHASE AGREEMENT

WHEREAS, there has been presented to the Board of Directors of MARINA BIOTECH,
INC., a Delaware corporation (the “Corporation”) a draft of the Purchase
Agreement (the “Purchase Agreement”) by and between the Corporation and Lincoln
Park Capital Fund, LLC (“Lincoln Park”), providing for the purchase by Lincoln
Park of up to Fifteen Million Dollars ($15,000,000) of the Corporation’s common
stock, $.006 par value per share (the “Common Stock”); and

WHEREAS, after consideration and review of the Purchase Agreement, the documents
attached thereto and other factors deemed relevant by the Board of Directors,
the Board of Directors has determined that it is advisable and in the best
interests of the Corporation to engage in the transactions contemplated by the
Purchase Agreement, including, but not limited to, the issuance of 50,000 shares
of Common Stock to Lincoln Park as an expense reimbursement (the “Expense
Shares”), the issuance of 1,452,785 shares of Common Stock to Lincoln Park as an
initial commitment fee (the “Initial Commitment Shares”) and the sale of up to
$15,000,000 worth of shares of Common Stock to Lincoln Park (the “Purchase
Shares”).

Transaction Documents

NOW, THEREFORE, BE IT RESOLVED, that the transactions described in the Purchase
Agreement are hereby approved and each of Philip C. Ranker and J. Michael French
(the “Authorized Officers”) are severally authorized to execute and deliver the
Purchase Agreement on behalf of the Company, and any other agreements or
documents contemplated thereby including, without limitation, a registration
rights agreement (the “Registration Rights Agreement”) providing for the
registration of the shares of the Company’s Common Stock issuable in respect of
the Purchase Agreement on behalf of the Corporation, with such amendments,
changes, additions and deletions as the Authorized Officers may deem to be
appropriate and approve on behalf of, the Corporation, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and

FURTHER RESOLVED, that the terms and provisions of the Registration Rights
Agreement by and among the Corporation and Lincoln Park, a draft of which has
been provided to the Board, are hereby approved and the Authorized Officers are
authorized to execute and deliver the Registration Rights Agreement on behalf of
the Company, with such amendments, changes, additions and deletions as the
Authorized Officer may deem appropriate and approve on behalf of, the
Corporation, such approval to be conclusively evidenced by the signature of an
Authorized Officer thereon; and

FURTHER RESOLVED, that the terms and provisions of the Form of Irrevocable
Transfer Agent Instructions (the “Instructions”), a draft of which has been
provided to the Board, are hereby approved and the Authorized Officers are
authorized to execute and deliver the Instructions on behalf of the Company,
with such amendments, changes, additions and deletions as the Authorized
Officers may deem appropriate and approve on behalf of, the Corporation, such
approval to be conclusively evidenced by the signature of an Authorized Officer
thereon; and

Issuance of Common Stock

FURTHER RESOLVED, that the Corporation is hereby authorized to issue to Lincoln
Park 50,000 shares of Common Stock as Expense Shares, and the Expense Shares
shall be duly authorized, validly issued, fully paid and nonassessable with no
personal liability attaching to the ownership thereof; and



--------------------------------------------------------------------------------

FURTHER RESOLVED, that the Corporation is hereby authorized to issue to Lincoln
Park 1,452,785 shares of Common Stock as Initial Commitment Shares pursuant to
the Purchase Agreement, and the Initial Commitment Shares shall be duly
authorized, validly issued, fully paid and nonassessable with no personal
liability attaching to the ownership thereof; and

FURTHER RESOLVED, that the Corporation is hereby authorized to issue to Lincoln
Park up to 17,779,000 shares of Common Stock as the Purchase Shares and upon
issuance of the Purchase Shares pursuant to the Purchase Agreement, the Purchase
Shares will be duly authorized, validly issued, fully paid and nonassessable
with no personal liability attaching to the ownership thereof; and

FURTHER RESOLVED, that the Corporation shall initially reserve 19,000,000 shares
of Common Stock for issuance as Purchase Shares under the Purchase Agreement;
and

FURTHER RESOLVED, that the Corporation is hereby authorized to issue 1,221,000
shares of Common Stock (subject to equitable adjustment for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction)
in connection with the purchase of Purchase Shares (the “Additional Commitment
Shares”) in accordance with the terms of the Purchase Agreement and that, upon
issuance of the Additional Commitment Shares pursuant to the Purchase Agreement,
the Additional Commitment Shares will be duly authorized, validly issued, fully
paid and nonassessable with no personal liability attaching to the ownership
thereof; and

FURTHER RESOLVED, that the Corporation shall initially reserve 1,221,000 shares
of Common Stock (subject to equitable adjustment for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction)
for issuance as Additional Commitment Shares under the Purchase Agreement; and

Approval of Actions

FURTHER RESOLVED, that, without limiting the foregoing, the Authorized Officers
are, and each of them hereby is, authorized and directed to proceed on behalf of
the Corporation and to take all such steps as deemed necessary or appropriate,
with the advice and assistance of counsel, to cause the Corporation to
consummate the agreements referred to herein and to perform its obligations
under such agreements; and

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed on behalf of and in the name of the
Corporation, to take or cause to be taken all such further actions and to
execute and deliver or cause to be executed and delivered all such further
agreements, amendments, documents, certificates, reports, schedules,
applications, notices, letters and undertakings and to incur and pay all such
fees and expenses as in their judgment shall be necessary, proper or desirable
to carry into effect the purpose and intent of any and all of the foregoing
resolutions, and that all actions heretofore taken by any officer or director of
the Corporation in connection with the transactions contemplated by the
agreements described herein are hereby approved, ratified and confirmed in all
respects.



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SECRETARY’S CERTIFICATE

This Secretary’s Certificate (“Certificate”) is being delivered pursuant to
Section 7(k) of that certain Purchase Agreement dated as of
                    , (“Purchase Agreement”), by and between MARINA BIOTECH,
INC., a Delaware corporation (the “Company”) and LINCOLN PARK CAPITAL FUND, LLC
(the “Investor”), pursuant to which the Company may sell to the Investor up to
Fifteen Million Dollars ($15,000,000) of the Company’s Common Stock, $.006 par
value per share (the “Common Stock”). Terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Purchase Agreement.

The undersigned,                     , Secretary of the Company, hereby
certifies as follows:

1. I am the Secretary of the Company and make the statements contained in this
Secretary’s Certificate.

2. Attached hereto as Exhibit A and Exhibit B are true, correct and complete
copies of the Company’s bylaws (“Bylaws”) and Certificate of Incorporation
(“Articles”), in each case, as amended through the date hereof, and no action
has been taken by the Company, its directors, officers or shareholders, in
contemplation of the filing of any further amendment relating to or affecting
the Bylaws or Articles.

3. Attached hereto as Exhibit C are true, correct and complete copies of the
resolutions duly adopted by the Board of Directors of the Company on
                    , at which a quorum was present and acting throughout. Such
resolutions have not been amended, modified or rescinded and remain in full
force and effect and such resolutions are the only resolutions adopted by the
Company’s Board of Directors, or any committee thereof, or the shareholders of
the Company relating to or affecting (i) the entering into and performance of
the Purchase Agreement, or the issuance, offering and sale of the Purchase
Shares and the Commitment Shares and (ii) and the performance of the Company of
its obligation under the Transaction Documents as contemplated therein.

4. As of the date hereof, the authorized, issued and reserved capital stock of
the Company is as set forth on Exhibit D hereto.

IN WITNESS WHEREOF, I have hereunder signed my name on this        day of
                    .

 

   Secretary

The undersigned as                      of MARINA BIOTECH, INC., a Delaware
corporation, hereby certifies that                      is the duly elected,
appointed, qualified and acting Secretary of                         , and that
the signature appearing above is his genuine signature.

 

  



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF LETTER TO THE TRANSFER AGENT FOR THE ISSUANCE OF THE INITIAL

COMMITMENT SHARES AT SIGNING OF THE PURCHASE AGREEMENT

[COMPANY LETTERHEAD]

[DATE]

 

[TRANSFER AGENT]         

Re: Issuance of Common Shares to Lincoln Park Capital Fund, LLC

Dear                     ,

On behalf of MARINA BIOTECH, INC., (the “Company”), you are hereby instructed to
issue as soon as possible 1,452,785 shares of our common stock as Initial
Commitment Shares in the name of Lincoln Park Capital Fund, LLC. The share
certificate should be dated [DATE OF THE PURCHASE AGREEMENT]. I have included a
true and correct copy of the resolutions adopted by the Board of Directors of
the Company adopting resolutions approving the issuance of these shares. The
shares should be issued subject to the following restrictive legend:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.

The share certificate should be sent as soon as possible via overnight mail to
the following address:

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 620

Chicago, IL 60654

Attention: Josh Scheinfeld/Jonathan Cope



--------------------------------------------------------------------------------

Thank you very much for your help. Please call me at                      if you
have any questions or need anything further.

 

MARINA BIOTECH, INC. BY:       [name]   [title]